Citation Nr: 0405317	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  00-16 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for heart disease 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for cerebrovascular 
accident residuals secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for a rash on the 
chest, back, hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty in the United States Army from 
April 1971 to April 1972, including almost six months in 
Vietnam.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the appellant's claim of 
entitlement to secondary service connection for cardiac and 
vascular conditions and his claim of entitlement to service 
connection for a skin rash.

The issue of entitlement to service connection for a skin 
rash will be discussed in the REMAND section that follows the 
ORDER in the decision below.


FINDINGS OF FACT

1.  The appellant is service connected for diabetes mellitus.

2.  There is no relationship between the cerebrovascular 
accident experienced by the veteran or residuals thereof and 
his service-connected diabetes.

4.  Service-connected diabetes contributed to the development 
of coronary atherosclerosis.


CONCLUSIONS OF LAW

1.  A cerebrovascular accident and residuals thereof are not 
proximately due to, or the result of, service-connected 
disability.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.303(a), 3.310, and 
3.326(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The veteran has coronary atherosclerosis that is 
proximately due to, or the result of, service-connected 
disability.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.303(a), 3.310, and 
3.326(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease occurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection is warranted for a disability 
that is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

The appellant contends that he currently suffers from heart 
disease and residuals of a cerebrovascular accident and that 
each condition is causally related to his service-connected 
diabetes mellitus.  The appellant does not claim for the 
purposes of this appeal and the record does not show evidence 
of any cardiac or vascular disease during his active military 
service.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this case there are 
two recent medical opinions as to the etiology of the 
appellant's coronary atherosclerosis and its relationship to 
his service-connected diabetes mellitus; there is one medical 
opinion as to the etiology of the appellant's cerebrovascular 
accident and its relationship to his service-connected 
diabetes mellitus.  

The appellant underwent a VA medical examination in August 
2002.  The examiner noted that the appellant had initially 
been diagnosed with diabetes in 2000, when he had been 
hospitalized for treatment of a heart attack.  The appellant 
also suffered a cerebrovascular accident in 1997, with 
residual left-sided weakness and neurologic symptoms that 
were almost resolved.  On physical examination, power was 
slightly reduced in the lower left extremity and there was 
slight muscle weakness in the left foot.  Sensations were 
intact.  The examiner rendered clinical impressions of 
hypertension, coronary artery disease and cerebrovascular 
accident with slight weakness.  The examiner opined that none 
of these three conditions was due to the diabetes mellitus.  
The examiner stated that the appellant suffered from 
hyperlipidemia and that he smoked.  The examiner opined that 
the cause of the appellant's cerebrovascular accident and 
coronary artery disease could well be the hypertension and 
hyperlipidemia.  After noting that all three problems 
developed at the same time, the examiner also said that it 
was too soon for the appellant to have developed 
complications of diabetes of this kind.

The evidence of record includes written statements from the 
appellant's treating cardiologist.  The October 2000 
statement indicates that the appellant had undergone 
angioplasty of both his right and circumflex coronary 
arteries.  He noted that the appellant had quite diffuse 
disease for an individual of his age.  The cardiologist noted 
the appellant's history of a cerebrovascular accident, that 
he was still smoking and that he had diabetes.  His lipids 
were controlled.  The cardiologist rendered clinical 
impressions of diabetes, coronary atherosclerosis and remote 
cerebrovascular accident.  The cardiologist subsequently sent 
another written statement dated in November 2002.  The 
cardiologist opined that the appellant's coronary disease was 
multifactorial with the risk factors including hypertension, 
diabetes, hyperlipidemia and smoking.  The cardiologist 
further opined that he was sure that the diabetes did 
contribute to the appellant's coronary disease.

I.  Cerebrovascular accident

The evidence of record shows that the appellant was 
clinically diagnosed with a cerebrovascular accident in June 
1997.  This is almost three years before he was diagnosed 
with diabetes mellitus.  There is no competent medical 
evidence of record that indicates that the appellant's 
diabetes either caused, worsened, or otherwise "aggravated" 
the appellant's cerebrovascular accident so as to warrant a 
grant of service-connection for at least a portion of that 
pathology under Allen.  

The Board concludes that the weight of the "negative" 
objective evidence -- principally medical records 
demonstrating a lack of any clinical diagnosis of diabetes 
before the 1997 cerebrovascular accident, the negative 
medical opinion of record, and the lack of any competent 
medical opinion of record delineating any relationship 
between the appellant's service-connected diabetes and any 
portion of his current residuals of the cerebrovascular 
accident -- exceeds that of the "positive" evidence of 
record, which is limited to the appellant's contentions.  The 
appellant's own statements to the effect that he suffered a 
cerebrovascular accident that was due to his service-
connected disability are not probative because the evidence 
does not indicate that he possesses medical expertise.  As a 
layperson, he is not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Based on the totality of the evidence of record, including 
the appellant's written statements, the private treatment 
records, the VA medical records and the VA medical opinion, 
the Board finds that the preponderance of the evidence is 
against a finding of secondary service connection for the 
residuals of a cerebrovascular accident.  The record does not 
present sufficient competent evidence of any linkage between 
the appellant's currently diagnosed residuals of a 
cerebrovascular accident and his service-connected diabetes.  

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's residuals of a 
cerebrovascular accident are not related to the service-
connected diabetes in that the service-connected diabetes did 
not cause or aggravate the cerebrovascular accident.  While 
it is apparent that the appellant does suffer from some left-
sided weakness related to the cerebrovascular accident, the 
medical evidence of record as a whole supports the conclusion 
that there is no etiological relationship between the origin 
and/or severity of that condition and the diabetes disability 
for which service connection has been granted.  

Therefore, the preponderance of the evidence is against the 
claim of service connection on a secondary basis.  The Board 
accordingly concludes that the appellant's claim for 
secondary service connection for cerebrovascular accident 
residuals must fail.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine does 
not apply.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

II.  Coronary atherosclerosis

As noted above, there is competent medical evidence of record 
that the appellant's service-connected diabetes contributed 
to the development of his coronary artery disease.  The 
appellant's treating cardiologist, in his November 2002 
statement, concluded that the diabetes was a contributing 
factor in the development of the current severity of the 
appellant's atherosclerosis.  He had previously noted, in 
October 2000, that the cardiac disease was more extensive 
than would be expected in a person of the appellant's years.  
The November 2002 physician's expert opinion memorandum 
indicates that that doctor thought that without a doubt the 
diabetes was a significant aggravating factor for the 
coronary disease.  There is no medical opinion of record that 
indicates that the coronary artery disease symptoms have not 
been worsened by the existence of the service-connected 
diabetes.  Indeed, the August 2002 VA medical opinion 
intimates that cardiac-related complications do occur, 
although later rather than sooner.

Therefore, giving the appellant the benefit of reasonable 
doubt, the Board finds that consideration of the evidence of 
record supports the conclusion that the appellant's diabetes 
mellitus disability has proximately resulted in some 
worsening of his coronary atherosclerosis.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Pursuant to law, therefore, 
to the extent there is aggravation, service connection is in 
order.  Consequently, the appellant is entitled to service 
connection for the amount of coronary atherosclerosis 
exacerbation attributable to the diabetes.  

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is aware that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  The appellant was notified of the 
information necessary to substantiate his claims by means of 
the discussions in an August 2002 RO VCAA notification 
letter.  He was informed by the December 2002 SOC that the 
medical evidence of record did not show the existence of any 
relationship between his cerebrovascular accident and his 
diabetes.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, the RO obtained VA and 
private medical records identified by the appellant.  The 
appellant was afforded a VA medical examination.  The 
appellant was informed about the provisions of the VCAA in a 
letter sent by the RO in August 2002.  He was also informed 
of the associated new regulations in the December 2002 SOC.  
The appellant responded to the February 2003 Supplemental 
Statement of the Case (SSOC) in March 2003, and stated in 
writing that the only additional evidence he had to submit 
was the November 2002 letter from his cardiologist (already 
in evidence).  Therefore, there is no indication that 
additional relevant medical records exist.

The Board finds that VA has satisfied its duty under the VCAA 
to assist the appellant in obtaining evidence pertaining to 
his claim.  The Board therefore finds that no useful purpose 
would be served in remanding this matter for more development 
of the secondary service connection claims.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  As such, the Board finds that the 
record as it stands is sufficient to decide the secondary 
service connection claims and no additional development is 
needed.  Therefore, the Board finds that the mandates of the 
VCAA have been satisfied.


ORDER

Entitlement to service connection for the residuals of a 
cerebrovascular accident secondary to the appellant's 
service-connected diabetes mellitus is denied.

Entitlement to service connection for the aggravation of 
coronary atherosclerosis by the appellant's service-connected 
diabetes mellitus is granted.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining service connection 
claim.  Accordingly, further appellate consideration will be 
deferred and this case is REMANDED to the RO for action as 
described below.

In view of the account given by the appellant of events that 
purportedly happened in service and of the medical treatment 
that followed, the Board will ask for the RO to attempt to 
develop the record further as will be explained below.  
Regardless of whether additional records are obtained, the 
appellant should also be afforded a VA examination to 
determine if any diagnosed skin rash is linked to his period 
of active military duty or already service-connected 
disability in any way.

The Board notes that, while the case was in appellate status, 
the Court clarified the scope of the duty to assist 
provisions contained in the VCAA.  In particular, the Court 
has found that the provisions of 38 U.S.C.A. § 5103(a) must 
be fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim on appeal and of what part of such 
evidence the Secretary will attempt to 
obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his claim on appeal.  

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for any 
skin rash from 1972 until the present, 
not already provided.  In particular, 
records from treatment in the 1970s and 
1980s from Cook County Hospital in 
Chicago IL and the VA facilities in 
Battle Creek, MI should be obtained.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claim of service connection 
remaining on appeal, including all VA 
treatment, to the extent not already on 
file.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for an examination 
to determine the nature, onset date and 
etiology of any skin rash pathology.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  An opinion in response 
to the questions below should be obtained 
even if the appellant does not report for 
the examination.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any skin rash found.  All 
necessary tests and studies should be 
conducted.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that the onset of any 
current skin rash disorder is 
attributable to the veteran's period of 
military service.  The examiner should 
also provide an opinion as to the medical 
probabilities that a skin rash was caused 
or made worse by service-connected 
disability.

4.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

5.  Thereafter, the RO should 
readjudicate the claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories. 

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, §§ 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



